Citation Nr: 9915435	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1976 to August 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, in pertinent part, granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation for that disability.  This claim returns to the 
Board following remand in May 1998.

The Board notes that the veteran initially request a hearing 
before the Board, but later withdrew that request by a 
written statement submitted in November 1996.


FINDINGS OF FACT

1.  The veteran declined to report for relevant VA 
examination.

2.  The veteran's service-connected hemorrhoids are not 
productive of more than mild to moderate disability; an 
isolated history of an anal fissure noted in July and August 
1994 was not confirmed by subsequent examination, and there 
is no medical evidence to show persistent bleeding or large 
or thrombotic, irreducible hemorrhoids with excessive, 
redundant tissue.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.655(b), 4.114, Diagnostic 
Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected hemorrhoids 
are more disabling than the noncompensable evaluation 
assigned following the initial grant of service connection 
reflects.  The propriety of the initial evaluation of the 
veteran's service-connected disability presents a well-
grounded claim.  38 U.S.C.A. § 5107(a); Fenderson v. West, 12 
Vet. App. 119 (1999).
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service medical records reflect that the 
veteran complained of bleeding hemorrhoids in March 1976.  
Internal hemorrhoids were diagnosed.

By a claim submitted in September 1993, the veteran sought 
service connection for hemorrhoids.  VA outpatient records 
dated from June 1993 to January 1994 reflect that the veteran 
complained of intermittent hemorrhoidal bleeding.  A limited 
rectal examination in September 1993 discloses that stool was 
negative for blood and there were no external hemorrhoids.  
Service connection for hemorrhoids was granted, by a rating 
decision issued in June 1994, effective September 20,1993, 
and a noncompensable evaluation was assigned.

VA outpatient treatment notes dated in November 1993 disclose 
that the veteran complained of painful hemorrhoids, worse 
since a rectal examination was done approximately six weeks 
earlier.  The veteran reported blood in his stools and 
noticeable on toilet tissue.  There were no external 
hemorrhoids or palpable masses.  There was perirectal 
irritation.

On anoscopy in January 1994, internal hemorrhoids were 
present, but the size could not be determined.  VA treatment 
notes dated in February 1995 reflect that the veteran 
reported no relief from use of topical creams.  In June 1994, 
he reported that the topical ointments were not effective and 
that he still had bleeding off and on, noticeable almost 
daily (estimated as 8 out of 10 days).  A private clinical 
record dated in June 1994 reflects that the veteran sought 
Emergency Department treatment for hemorrhoids.  

By a statement submitted in March 1994, the veteran complains 
that, because was an amputatee, the strain of walking caused 
his hemorrhoids to "come out."  

A probable acute fissure and small internal hemorrhoids were 
found on anoscopy in July 1994.  A colonoscopy performed in 
August 1994 revealed hemorrhoids and a fissure.  Surgery was 
recommended.  Surgery was scheduled in September 1994, but 
the veteran apparently canceled or did not report for 
surgery.  Surgical treatment of hemorrhoids was again 
scheduled in November 1994.  However, there is no clinical 
evidence associated with the record which reflects that the 
scheduled surgical procedure was performed.  

January 1995 treatment notes reflect that the veteran 
complained of itching, burning, and occasional bleeding from 
hemorrhoids.  An April 1995 treatment note reflects that the 
veteran decided he did not desire treatment for his 
hemorrhoids.  VA outpatient treatment records thereafter 
through September 1997 reflect a diagnosis of hemorrhoids, 
but are silent as to further complaints or treatment of 
hemorrhoids.  Laboratory examination of the blood performed 
in May 1995 disclosed hemoglobin and hematocrit within normal 
limits.  The Board concludes that the evidence of record 
establishes that a fissure associated with internal 
hemorrhoids resolved.  

Following the Board's May 1998 remand, the veteran was 
advised in June 1998 that he should submit any additional 
evidence relevant to the severity of hemorrhoids, including 
clinical records of private treatment, if obtained.  The 
veteran was asked to identify the VA facility at which a 
hemorrhoidectomy scheduled in November 1994 was performed.  
The veteran did not respond.

VA examination to determine the severity of hemorrhoids was 
scheduled in October 1998.  The veteran failed to report for 
this examination.  A report of contact dated in October 1998 
reflects that the veteran indicated he did not wish to 
undergo rectal examination.  

The veteran was advised, by a supplemental statement of the 
case issued in November 1998, that he had failed to submit 
additional evidence as to the current severity of hemorrhoids 
and had failed to report for examination.  The veteran was 
notified that, in the absence of any additional evidence, the 
noncompensable evaluation assigned for disability due to 
service-connected hemorrhoids was confirmed.  

The veteran's current disability due to hemorrhoids is 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(1998).  Diagnostic Code 7336 provides that hemorrhoids, 
either external or internal, may be granted a 20 percent 
evaluation if there is persistent bleeding with secondary 
anemia, or with fissures.  If the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent evaluation may 
be granted.  A mild or moderate hemorrhoidal condition is 
noncompensable.  

As to the degree of the veteran's impairment, there is no 
evidence of persistent bleeding or fissuring or that the 
hemorrhoids are large, thrombotic, or irreducible.  In 
particular, the Board notes that the VA outpatient treatment 
records after April 1995 are silent as to complaints of 
hemorrhoidal bleeding.  It appears that a fissure noted in 
July and August 1994 resolved and did not recur.  The Board 
also notes that there is no clinical evidence that veteran 
developed anemia.  In particular, all laboratory evaluations 
of record of hemoglobin and hematocrit disclose that the 
veteran's results were within the normal reference ranges.  

There is similarly no evidence that symptoms recur 
frequently, since VA treatment records in 1996 and 1997 are 
silent for complaints of hemorrhoidal bleeding.  The record 
reflects that the veteran complained of hemorrhoidal symptoms 
of increased severity in June 1994 through September 1994.  
However, even during that period of time, the evidence does 
not reflect more than mild or moderate symptomatology.  
Accordingly, the Board finds that the veteran has been 
correctly evaluated at a noncompensable rating.

In summary, the Board finds that the veteran's service-
connected hemorrhoids are not productive of more than mild to 
moderate disability; an isolated history of an anal fissure 
noted in July and August 1994 was not confirmed by subsequent 
examination, and there is no medical evidence to show 
persistent bleeding or large or thrombotic, irreducible 
hemorrhoids with excessive, redundant tissue.  Under these 
circumstances, a compensable rating, or staged ratings during 
the period of time in question, are not warranted. 
 
As noted above, the RO offered the veteran an opportunity to 
support his claim for a compensable evaluation for 
hemorrhoids with an examination or with additional clinical 
records.  Because the veteran did not attend the scheduled VA 
examination or identify any additional relevant clinical 
evidence, the Board is restricted to the evidence currently 
of record.  38 C.F.R. § 3.655(b).  The report of contact 
which reflects that the veteran stated he did not wish to 
undergo rectal examination establishes that the veteran was 
on notice that the examination was scheduled and he failed to 
report.  Therefore, no further development as to the adequacy 
of notice is required.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (compensable) evaluation for service-connected 
hemorrhoids is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

